 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1641 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Celebrating September 30, 2010, as the 60th Anniversary of Impact Aid. 
 
 
Whereas September 30, 2010, marks the 60th anniversary of the date on which President Harry S. Truman signed Public Law 81–874, which enacted the Impact Aid program into law; 
Whereas the Impact Aid Program is considered by the community it serves as the original Federal elementary and secondary education program, and is administered by the Secretary of Education; 
Whereas Impact Aid is designed to reimburse local educational agencies for the loss of traditional revenue due to the presence of tax-exempt property or Federal activity; 
Whereas Impact Aid payments are allocated directly to local educational agencies in lieu of lost local tax dollars to assist with the basic educational needs of the students and schools; 
Whereas nearly 1,000,000 children of our men and women in uniform, children residing on Indian lands, children in low-rent public housing, and children of civilians working or living on Federal land are federally connected children who are served by local educational agencies that are eligible for Impact Aid payments in 2010; 
Whereas in 1951, 1,183 local educational agencies were eligible for a total Impact Aid payment of $29,080,788, and in 2010, 1,484 local educational agencies enrolling over 11,000,000 students will receive $1,276,183,000; 
Whereas the original Impact Aid statute (Public Law 81–874) was the vehicle used by Congress in 1965 to pass the Elementary and Secondary Education Act of 1965; 
Whereas Congress has continued to show its support for Impact Aid by reauthorizing the program 15 times during the period between 1950 and 2001; 
Whereas the House Impact Aid Coalition was established in 1995 and the Senate Impact Aid Coalition was established in 1996 to formalize and energize the broad, bipartisan support for the Impact Aid Program; and 
Whereas the Federal obligation upon which the Impact Aid Program is based today is no different than it was 60 years ago: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and celebrates the 60th anniversary of the enactment of the Impact Aid program (Public Law 81–874), the original Federal elementary and secondary education program, as Impact Aid Recognition Day; 
(2)recognizes the importance of the Impact Aid program (which is currently in title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.)) in ensuring that federally connected children (including children of members of the Armed Forces, children residing on Indian lands, children in low-rent public housing, and children of civilians working or living on Federal land) receive a high-quality public education; and 
(3)recommends that federally connected schools and the communities they serve recognize Impact Aid Recognition Day and carry out appropriate activities centered on the Federal Government’s obligation to federally connected children and the need for continuing funding. 
 
Lorraine C. Miller,Clerk.
